Isramco, Inc. 2425 West Loop South, Suite 810 Houston, Texas77027 Tel.:713-621-5946 Fax:713-621-3988 January20, 2015 BY EDGAR BY U. S. FIRST CLASS MAIL Mr. Ethan Horowitz Branch Chief Mr. H. Roger Schwall Assistant Director United States Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, D. C.20549 Re: Isramco, Inc. Comment Letter Dated January 7, 2015 File No. 0-12500 Dear Messrs. Horowitz and Schwall: Set forth below are the responses of Isramco, Inc. (the “Company”) to the comments provided by the staff of the Division of Corporation Finance (the “Staff”) of the Securities and Exchange Commission (the “Commission”) dated January 7, 2015 (the “Comments”), with respect to the Company’s Annual Report on Form 10-K (File No. 0-12500) filed by with the Commission on March 17, 2014.The Staff’s Comments are set forth below and are followed by the Company’s responses. The Company respectfully requests that the Staff permit the Company to incorporate its responses to the Staff’s comments below into its future filings with the Commission, including the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2014 (the “Future Form 10-K”). Form 10-K for Fiscal Year Ended December 31, 2013 Selected Financial Data, page 27 1.The draft disclosure provided in response to comment 9 in our letter dated September 17, 2014 includes a line item captioned “Income (Loss) from Continuing Operations” as part of the per share data. Please describe this line item to us or exclude it from your presentation of selected financial data. The Company acknowledges the Staff’s comment and confirms that it will exclude line item captioned “Income (Loss) from Continuing Operations” from per share data in Selected Financial Data inthe Company’s Future Form 10-K. In addition, the Company has included proposed revised disclosure reflecting the Staff’s comment below. Year Ended December 31, (thousands, except as noted) Revenues and Income (Loss) Total Revenues Net Income (Loss) Per Share Data Earnings (Loss) Per Share - Basic ) ) ) Earnings Per Share - Diluted ) ) ) Cash Dividends Per Share - Year-End Stock Price Per Share Weighted Average Shares Outstanding Basic Diluted Total Assets Long-term Obligations Long-Term Debt & Long-Term Accrued Interest Financial Statements, page F-3 Notes to Consolidated Financial Statements Income Taxes, page F-18 2.It does not appear that the draft disclosure provided in response to comment 13 in our letter dated September 17, 2014 includes the disclosure required by Rule 4-08(h) of Regulation S-X. Please show us the draft disclosure you intend to include as part of your future Exchange Act Fillings. The Company acknowledges the Staff’s comment and confirms that it will include the income tax disclosure required by Rule 4-08(h) into the Company’s Future Form 10-K. The Company advises the Staff on supplementary basis that an additional table outlining the components of income (loss) before income tax expense (benefit) as either domestic or foreign will be included in our future Form 10-K fillings. In addition, the Company has included proposed revised disclosure reflecting the Staff’s comments below. The Company advises the Staff on a supplementary basis that the below revised disclosure does not include any change in the results or the balance of the Company’s provision for income tax. 7.Income Taxes The Company operates through its various subsidiaries in the United States (“U.S.”); accordingly, income taxes have been provided based upon the tax laws and federal and state income tax rates in the U.S. as they apply to the Company’s current ownership structure. The Company accounts for income taxes pursuant to Accounting Standards Codification (ASC) 740, Accounting for Income Taxes, which requires recognition of deferred income tax liabilities and assets for the expected future tax consequences of events that have been recognized in Isramco’s financial statements or tax returns. The Company provides for deferred taxes on temporary differences between the financial statements and tax bases of its assets using the enacted tax rates that are expected to apply to taxable income when the temporary differences are expected to reverse. The Companyadopted Accounting Standards Codification (ASC) 740-10, effective January 1, 2007.The Company recognizes interest and penalties related to unrecognized tax benefits within the provision for income taxes on continuing operations. There were no unrecognized tax benefits that if recognized would affect the tax rate. There were no interest or penalties recognized as of the date of adoption or for the twelve months ended December 31, 2013.The Company's tax years subsequent to 2007 currentlyremain open and subject to examination by federal tax authorities and the tax authorities in Louisiana, New Mexico, Oklahoma and Texas, which are the jurisdictions in which the Company has had its principal operations. In certain of these jurisdictions, the Company operates through more than one legal entity, each of which may have different open years subject to examination. It is important to note that years are technically open for examination until the statute of limitations in each respective jurisdiction expires. The income tax provision differs from the amount of income tax determined by applying the Federal Income Tax Rate to pre-tax income from continuing operations due to the following items: Years Ended December31, (In thousands) Expected tax (benefit) expense $ ) $ $ Other ) ) - Total tax expense (benefit) $ ) $ $ Deferred tax assets at December 31, 2013 and 2012 are comprised primarily of net operating loss carry forwards and book impairment from write downs of assets. Deferred tax liabilities consist primarily of the difference between book and tax basis depreciation, depletion and amortization,and impairment. Book basis in excess of tax basis for oil and gas properties and equipment primarily results from differing methodologies for recording property costs and depreciation, depletion and amortization under accounting principles generally accepted in the United States and the applicable income tax statutes and regulations in the jurisdictions in which the Company operates. There is a net deferred tax asset and it is management’s opinion that a valuation allowance is not needed, as it is more likely than not based on objective evidence that realization of the deferred tax assets is reasonably assured. The principal components of the Company’s deferred tax assets and liabilities as of December 31 were as follows (in thousands): Deferred current tax assets: Accrued interest $ $ - Allowance for doubtful accounts Deferred current tax assets $ $ Net current deferred tax assets $ $ Deferred noncurrent tax assets: Foreign tax credit (1) - Net operating loss carry-forwards Deferred noncurrent tax assets $ $ Deferred noncurrent tax liabilities: Book-tax differences in property basis ) ) Deferred noncurrent tax liabilities $ ) $ ) Net noncurrent deferred tax assets $ $ (1)Total revenues net of marketing and transportation expenses from Tamar Field were $15,824,000. The Company paid $3,956,000 in foreign income taxes and as a result has created a foreign tax credit in the US to be used against future US income tax. The credit will expire in 2023. Components of income (loss) from operations before income taxes are as follows: Domestic $ ) $ $ Foreign - - Total ) The principal components of the Company's Income Tax Provision for the years indicated below were as follows (in thousands): Current income tax: Federal $ - $ - $ - Foreign - - State - - - Total current income tax $ $ - $ - Deferred income tax Federal $ ) $ $ Foreign - - - State - - - Total deferred income tax $ ) $ $ Provision for income tax $ ) $ $ At December 31, 2013 the Company has U.S. tax loss carry forwards of approximately $30,490,000 which will expire in various amounts beginning in 2023 and ending in 2032.Utilization of such loss carry forwards could be limited to the extent Isramco has an ownership change that triggers the limitation under Section 382 of Internal Revenue Code of 1986, as amended. Note 15 – Supplemental Oil and Gas Information (Unaudited), page F-24 3.Based on the draft disclosure provided in response to comment 15 in our letter dated September 17, 2014, it appears you intend to include “impairment of oil and natural gas properties” and “loss from plug and abandonment” as part of your disclosure of results of operations for oil- and gas-producing activities. Please revise as this does not appear to be consistent with FASB ASC 932-235-50-23. . The Company acknowledges the Staff’s comment and confirms that it will adjust the table in consistence with FASB ASC 932-235-50-23. However, the Company respectfully informs the Staff that the Company intends to include “impairment of oil and natural gas properties” as part of the Company’s disclosure of results of operations for oil- and gas-producing activities. as the Company believes that FASB ASC 932-235-50-23 is unclear regarding the presentation of this item, and the Company believes that other companies in the industry in which the Company operates include this item in their disclosure of results of operations for oil- and gas-producing activities. The Company has included proposed revised disclosure reflecting the Staff’s comment below. Please see the revised table below. thousands UnitedStates Israel Total December31, 2013 Productionrevenues $ $ $ Production costs - Depreciation, depletion, amortization and accretion - Impairment of oil and natural gas properties - Income tax expense (benefit) ) ) Results of operations from producing activities ) ) December31, 2012 Productionrevenues - Production costs - Depreciation, depletion, amortization and accretion - Impairment of oil and natural gas properties - Income tax expense - Results of operations from producing activities - December31, 2011 Productionrevenues - Production costs - Depreciation, depletion, amortization and accretion - Impairment of oil and natural gas properties - Income tax expense - Results of operations from producing activities - *** The Company hereby acknowledges that: · the Company is responsible for the adequacy and accuracy of the disclosure in the filings; · Staff comments or changes to disclosure in response to Staff comments do not foreclose the Commission from taking any action with respect to the filings; and · the Company may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you have any questions or additional comments concerning the foregoing, please contact me at (713) 621-3882, extension 309. Sincerely, /s/ Anthony James Anthony James
